COLINS, J.,
dissenting.
I must respectfully dissent.
In the instant matter, an apparently intoxicated driver, who had failed three field sobriety tests, replied to the implied consent warnings that “my attorney is Ralph Montana.” The driver further testified that he felt that Miranda warnings were applicable, since he knew about them from “watching television.” Miranda warnings were never *151given by the officers in question until after the refusal to take the test and, therefore, any confusion as to Miranda was created solely by the driver’s ingestion of alcohol and his television viewing habits.
Our decision in the instant matter, in my opinion, extends administrative procedural safeguards well beyond those mandated by our Supreme Court in Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989). The legislative intent of 75 Pa.C.S. § 1547(b) was to mandate that license revocations be axiomatic upon a driver’s failure to assent to chemical testing, provided that the driver was physically capable of submitting to the testing procedures. I would affirm the suspension of the driving privileges in the instant matter and thereby, by implication, would reverse this Court’s decision in Department of Transportation, Bureau of Driver Licensing v. McGarvey, 136 Pa.Commonwealth Ct. 358, 583 A.2d 39 (1990).